EXHIBIT 10.64

 

8% CONVERTIBLE TERM NOTE

 

$50,000

 

May 24, 2005

 

ELECTROPURE, INC., a California corporation, (the “Company”), for the value
received, hereby unconditionally and absolutely promises to pay to the order of
ANTHONY M. FRANK, or holder (collectively, the “Holder”), upon presentation and
surrender of this Note at its office at 23456 South Pointe Drive, Laguna Hills,
California 92653, or such other place as the Company may, from time to time,
designate, the sum of Fifty Thousand ($50,000) Dollars, in lawful money of the
United States, on or before August 18, 2005 (the “Maturity Date”).

 

1.                                      CONVERSION.

 

The Holder of this Note shall have the right, at its option, at any time up
until 5:00 P.M. Los Angeles time on the fifth (5th) day immediately before the
Maturity Date (except that, with respect to any portion of this Note which shall
be called for prepayment, such right shall as to such portion terminate at 5:00
P.M. Los Angeles time on the fifth (5th) day immediately prior to the Prepayment
Date (as defined in Section 2 hereof)), to convert all or any portion of the
principal amount of this Note, including interest accrued thereon, subject to
the terms and provisions of this Section 1, into common stock of Electropure,
Inc. at the then fair market value (closing bid price) on the date of such
conversion.

 

2.                                      PAYMENTS AND PREPAYMENTS.

 

(a)                                  All payments and prepayments of principal
and interest shall be made in immediately available funds on or before the
Maturity Date to the Holder at 1 Maritime Plaza, Suite 825, San Francisco,
California  94111.

 

(b)                                 The unpaid principal amount of the Note from
time to time outstanding shall bear interest from the date of this Note at the
rate of Eight Percent (8%) per annum until paid.  Interest shall be computed for
the actual number of days elapsed on the basis of a year consisting of 360 days.

 

(c)                                  The Company may prepay at any time in
advance of the Maturity Date all or any part of this Note, plus accrued interest
on the portion of the principal being prepaid.  Interest on the portion of the
Note prepaid shall cease to accrue on and after the date of such prepayment.

 

3.                                      NOTICES TO NOTEHOLDER.

 

So long as this Note shall be outstanding, if the Company (i) shall pay any
dividend or make any distribution upon the Company Stock or (ii) shall effect a
capital

 

1

--------------------------------------------------------------------------------


 

reorganization, reclassification of capital stock, consolidation or merger with
or into another corporation, sale, lease or transfer of all or substantially all
of the property and assets of the Company to another corporation, or voluntary
or involuntary dissolution, liquidation or winding up of  the Company, then in
any such case, the Company shall cause to be mailed by certified mail to the
Holder, at least fifteen days prior to the date specified in (x) or (y) below,
as the case may be, a notice containing a brief description of the proposed
action and stating the date on which (x) a record is to be taken for the purpose
of such dividend or distribution, or (y) such reclassification, reorganization,
consolidation, merger, conveyance, lease, dissolution, liquidation or winding up
is to take place and the date, if any is to be fixed, as of which the holders of
Common Stock or other securities shall receive cash or other property
deliverable upon such reclassification, reorganization, consolidation, merger,
conveyance, dissolution, liquidation or winding up.

 

4.                                      EVENTS OF DEFAULT.  If one or more of
the following described events shall occur (each an “Event of Default”):

 

(a)                                  The Company shall fail to pay the principal
of, or interest on, this Note within five (5) days after the Holder has given
written notice to the Company that the same has become due; or

 

(b)                                 The Company shall fail to perform or observe
any of the provisions contained in any Section of this Note and such failure
shall continue for more than thirty (30) days after the Holder has given written
notice to the Company; or

 

(c)                                  Any material representation or warranty
made in writing by or on behalf of the Company in this Note shall prove to have
been false or incorrect in any material respect, or omits to state a material
fact required to be stated therein in order to make the statements contained
therein, in the light of the circumstances under which made, not misleading, on
the date as of which made, and the Company shall have failed to cure such false
or incorrect statement within thirty (30) days after the Holder has given
written notice to Borrower; or

 

(d)                                 The Company shall be adjudicated a bankrupt
or insolvent, or admit in writing its inability to pay its debts as they mature,
or make an assignment for the benefit of creditors; or the Company shall apply
for or consent to the appointment of a receiver, trustee, or similar officer for
it or for all or any substantial part of its property; or such receiver, trustee
or similar officer shall be appointed without the application or consent of the
Company and such appointment shall continue undischarged for a period of thirty
(30) days; or the Company shall institute (by petition, application, answer,
consent or otherwise) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction; or any such proceeding shall be
instituted (by petition, application or otherwise) against the Company and shall
remain undismissed for a period of ninety (90) days; or any judgment, writ,
warrant of attachment or execution or similar process shall be issued or levied
against a substantial part of the property

 

2

--------------------------------------------------------------------------------


 

of the Company and such judgment, writ, or similar process shall not be
released, vacated or fully bonded within ninety (90) days after its issue or
levy; or

 

(e)                                  The Company shall be enjoined, restrained
or in any way prevented by a court order from continuing to conduct all or any
material part of its business affairs;

 

(f)                                    Any suit, action or other proceeding
(judicial or administrative) commenced against the Company, or with respect to
any assets of the Company, shall threaten to have a material adverse effect on
their future operations, including, without limitation a final judgment or
settlement in excess of $25,000 in excess of insurance shall be entered in, or
agreed to in respect of any such suit, action or proceeding.

 

THEN, or at any time thereafter, and in each and every case:

 

(1)                                  Where the Company is in default under the
provisions of Section 3(d) hereof, the entire unpaid principal amount of the
Note, all interest accrued and unpaid thereon, and all other amounts payable to
the Holder hereunder shall automatically become and be forthwith due and payable
without offset or counterclaim of any kind and without presentment, demand,
protest or notice of any kind, and without regard to the running of the statute
of limitations, all of which are hereby expressly waived by the Company; and

 

(2)                                  In any other case referred to in this
Section 3, the Holder may, by written notice to the Company, as the case may be,
declare the entire unpaid principal amount of this Note, all interest accrued
and unpaid hereon, and all other amounts payable hereunder to be forthwith due
and payable, whereupon the same shall become immediately due and payable,
without offset or counterclaim of any kind and without presentment, demand, or
protest, and without regard to the running of any statutes of limitation, all of
which are hereby expressly waived by the Company.

 

Any declaration made pursuant to Section 3(2) hereof is subject to the condition
that, if at any time after the principal of this Note shall have become due and
payable, and before any judgment or decree for the payment of the moneys so due,
or any thereof, shall have been entered, all arrears of principal and interest
upon this Note (except that principal of this Note which by such declaration
shall have become payable) shall have been duly paid, and every Event of Default
shall have been made good, waived or cured, then and in every such case the
Holder shall be deemed to have rescinded and annulled such declaration and its
consequences; but no such rescission or annulment shall extend to or affect any
subsequent Event of Default or impair any right consequent thereon.

 

5.                                      CORPORATE OBLIGATION.  It is expressly
understood that this Note is solely a corporate obligation of the Company and
that any and all personal liability, either at common law or in equity, or by
constitution or statute, of, and any and all rights and claims against, every
stockholder, officer, or director, as such, past, present or future, are
expressly waived and released by the Holder as a part of the consideration for
the issuance hereof.

 

3

--------------------------------------------------------------------------------


 

6.                                      AUTHORIZATION; NO CONFLICT.  The
borrowings hereunder, the execution and delivery of the Note and the performance
by the Company of its obligations under this Agreement and the Note are within
the corporate powers of the Company, have been authorized by all necessary
corporate action, have received all necessary governmental approval (if any
shall be required) and do not and will not contravene or conflict with any
provision of law or of the charter or by-laws of the Company or of any agreement
binding upon the Company.

 

7.                                      TRANSFER.  Subject to the appropriate
provisions hereof, this Note or any portion of the principal amount hereof (or
any remaining balance if any pre-payments have occurred pursuant to Section 1
hereof) is transferable on the records of the Company upon presentation of this
Note, properly endorsed, at its principal office; upon such presentation and
transfer a new Note or Notes will be issued.  For the purposes of payment and
all other purposes, the Company shall deem and treat the person in whose name
this Note is registered as the absolute owner hereof and the Company shall not
be affected by any notice to the contrary.

 

8.                                      MISCELLANEOUS.

 

(a)                                  Notwithstanding the foregoing, the Company
promises to pay interest after maturity (whether by acceleration or otherwise,
and before as well as after judgment) at the same rate as above provided prior
to maturity on balances, if any, then outstanding.

 

(b)                                 Interest under this Note shall be computed
on the basis of a thirty (30) day month and a year of 360 days for the actual
number of days elapsed.

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed in Laguna
Hills, California as of the day and year first above written.

 

COMPANY:

 

HOLDER:

 

 

 

ELECTROPURE, INC.

 

 

 

 

 

By

   /S/ Floyd H. Panning

 

 

By

   /s/ Anthony M. Frank

 

 

Floyd H. Panning, President

 

 

Anthony M. Frank

 

23456 South Pointe Drive

 

 

1 Maritime Plaza, Suite 825

 

Laguna Hills, CA 92653

 

 

San Francisco, CA 94111

 

4

--------------------------------------------------------------------------------